Name: 93/670/EC: Commission Decision of 1 December 1993 concerning the Community' s financial contribution to expenditure by the United Kingdom on the establishment of the Community vineyard register (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  information and information processing;  civil law;  agricultural activity;  Europe;  cultivation of agricultural land
 Date Published: 1993-12-11

 Avis juridique important|31993D067093/670/EC: Commission Decision of 1 December 1993 concerning the Community' s financial contribution to expenditure by the United Kingdom on the establishment of the Community vineyard register (Only the English text is authentic) Official Journal L 306 , 11/12/1993 P. 0057 - 0058COMMISSION DECISION of 1 December 1993 concerning the Community's financial contribution to expenditure by the United Kingdom on the establishment of the Community vineyard register (Only the English text is authentic) (93/670/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 9 (3) thereof, After consulting the European Agricultural Guidance and Guarantee Fund Committee, Whereas Article 9 (1) of Regulation (EEC) No 2392/86 states the Community shall contribute 50 % of the actual cost of financing the establishment of the Community vineyard register in the Member States; Whereas Article 9 (3) of Regulation (EEC) No 2392/86 states that the contribution shall be in the form of reimbursements decided on by the Commission in accordance with the procedure laid down in Article 7 (1) of Council Regulation (EEC) No 729/90 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2048/88 (4), and that arrangements may be decided on for advance payments to Member States; whereas Article 9 (4) of Regulation (EEC) No 2392/86 states that Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply to the Community contribution to the establishment of the register; Whereas the United Kingdom Government has transmitted to the Commission the necessary documents to be able to decide on the amount to be taken into account concerning expenditure on establishing the register; Whereas the Commission has initiated the inspections provided for in Article 9 (2) of Regulation (EEC) No 729/70, HAS ADOPTED THIS DECISION: Article 1 The Community's financial contribution to the expenditure incurred by the United Kingdom for the establishment of the Community vineyard register for the full amount shall be as stated in column 2 in the Annex to this Decision. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 1 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 208, 31. 7. 1986, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 94, 28. 4. 1970, p. 13. (4) OJ No L 185, 15. 7. 1988, p. 1. ANNEX "(in £)"" ID="1">1989> ID="2">28 620> ID="3">14 310"> ID="1">1990> ID="2">31 800> ID="3">15 900"> ID="1">1991> ID="2">34 400> ID="3">17 200"> ID="1">1992> ID="2">24 500> ID="3">12 250">